         Case 1:20-cv-00022-JRN Document 22 Filed 08/31/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

MATTHEW A. MEY,                                §
                                               §
        Plaintiff,                             §
                                               §
 v.                                            §      CIVIL ACTION NO. l:20-cv-00022-JRN
                                               §
GILA LLC D/B/A GILA CORP D/B/A                 §
MUNICIPAL SERVICE BUREAU D/B/A                 §
MUNICIPAL SERVICE(S) BUREAU and                §
JOHN/JANE DOES 1-5,                            §
                                               §
        Defendants.                            §

                 STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), all parties to this civil action, plaintiff,

Matthew Mey, and defendant(s), Gila LLC, Inc., and John/Jane Does 1-5 hereby stipulate

to the dismissal of the above-styled case with prejudice, and with each side to bear its own

costs and attorneys’ fees.
Case 1:20-cv-00022-JRN Document 22 Filed 08/31/20 Page 2 of 2




                           Respectfully submitted,

                           /s/ Leland Garrett McRae
                           Leland Garrett McRae
                           State Bar No. 24086374
                           leland@lelandmcrae.com
                           1150 N. Loop 1604 West, Suite 108-461
                           San Antonio, Texas 78248
                           Telephone: (210) 569-0434
                           Facsimile: (210) 493-6080

                           ATTORNEY FOR PLAINTIFF

                           and

                           OGLETREE, DEAKINS, NASH, SMOAK
                            & STEWART, P.C.

                           /s/ Elizabeth D. Adamek
                           Elizabeth D. Adamek
                           State Bar No. 24097569
                           Beth.Adamek@ogletree.com
                           301 Congress Avenue, Suite 1150
                           Austin, Texas 78701
                           Telephone: (512) 344-4700
                           Facsimile: (512) 344-4701

                           ATTORNEY FOR DEFENDANT
